FILED
                           NOT FOR PUBLICATION                              APR 08 2010

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ARTHUR MKRTCHIAN,                                No. 05-76691

             Petitioner,                         Agency No. A078-256-142

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER JR., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 5, 2010 **
                               Pasadena, California

Before: FERNANDEZ, SILVERMAN, and GRABER, Circuit Judges.

       Arthur Mkrtchian petitions this court for review of the BIA’s affirmance of

the IJ’s denials of Mkrtchian’s applications for asylum, withholding of removal,

and relief under the Convention Against Torture. The IJ made an adverse

credibility determination which the BIA affirmed. Mkrtchian argues that

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence does not support the credibility determination. We have

jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.

      We review the IJ’s decision as if it were the BIA’s when the BIA adopts and

affirms the IJ’s decision by citing Matter of Burbano, 20 I. & N. Dec. 872 (B.I.A.

1994), as it did here. Moreno-Morante v. Gonzales, 490 F.3d 1172, 1174 (9th Cir.

2007). An adverse credibility determination will stand unless “any reasonable

adjudicator would be compelled to conclude to the contrary.” Malkandi v. Holder,

576 F.3d 906, 908 (9th Cir. 2009) (internal quotation marks omitted).

      The IJ found Mkrtchian not credible because, among other things, one of the

principal instances of alleged persecution to which he testified was omitted entirely

from prior testimony he provided at his mother’s immigration hearing. The

episode was a forcible entry and beating he and his family suffered at the hands of

Armenian police in April 1995. At his mother’s hearing, in addition to omitting

the April incident, Mkrtchian testified that a similar incident approximately seven

months later was the first time the police beat his family. The IJ provided

Mkrtchian an opportunity to explain the inconsistency and Mkrtchian testified that

he felt under pressure at the prior hearing and only provided direct answers to the

questions he was asked. The IJ was not persuaded.




                                          2
      This discrepancy goes to the heart of Mkrtchian’s claims and adequately

supports the IJ’s adverse credibility finding. See Husyev v. Mukaskey, 528 F.3d
1172, 1183 (9th Cir. 2008). The adverse credibility finding also supports the IJ’s

denial of withholding of removal and relief under the Convention Against Torture.

This reason by itself sufficiently supports the IJ’s adverse credibility

determination. Wang v. INS, 352 F.3d 1250, 1259 (9th Cir. 2003).

      PETITION DENIED.




                                           3